*932Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing of violating State-wide rules prohibiting smuggling, possession of controlled substances and commission of a Penal Law offense. We reject petitioner’s contention that the determination is not supported by substantial evidence. The misbehavior report stated that a visitor for petitioner was found to have concealed on her person a canister of pepper gas as well as what was believed to be controlled substances, and that she stated to the author of the report that the contraband was to be given to petitioner for delivery to another inmate. Also before the Hearing Officer was an unusual incident report indicating that the contraband tested positive for marihuana and heroin. This constitutes substantial evidence to support the determination of guilt based upon the conspiratorial conduct of petitioner. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.